           Case 2:19-cv-00639-RAJ Document 16 Filed 05/01/19 Page 1 of 1
                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
                                       OFFICE OF THE CLERK
                                            AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

May 1, 2019

PENG V. MICROSOFT CORPORATION ET AL
Case # 2:19−cv−00639−RAJ

The court has received your case documents and has identified the deficiencies listed below.
Please note: Any underlined points of reference indicated below will contain a link to the source materials.

           Copyright/Patent/Trademark Forms Omitted
           The Copyright/Patent/Trademark form(s) were omitted upon case opening. The form(s)
           should be emailed to the proper jurisdictional court and cannot be electronically filed. For
           Seattle cases, please email the form to newcases.seattle@wawd.uscourts.gov. For Tacoma
           cases, please email the form to newcases.tacoma@wawd.uscourts.gov.



Please call the Attorney Case Opening Helpdesk at 206−370−8787 if you have any additional questions.

Thank you.

cc: file
